Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is objected to for the following issues:
	In [0031], line 18, "Fresenel" should be replaced with "Fresnel".
	In [0031], lines 21-22, "light increases date" should be replaced with "light reflection increases data".

Claim Objections
	Claim 2 is objected to because line 2 recites "opposite end regions" instead of "opposite side regions".  It is noted that the description and dependent claims 3-5 all refer to "side regions" rather than "end regions".
	Claim 7 is objected to because it recites "further comprising the anti-reflective material coating the distal ends of the optical fibers", but parent claim 1 already recites this feature in its second to last line. 
	Claim 9 is objected to because it recites "antti-reflective" instead of "anti-reflective".
	Claim 10 is objected to because it appears to be inconsistent with the rest of the disclosure.  As written, its last three lines recite that there are two anti-reflective material coatings on a distal end of the optical fibers (i.e. every distal end has a coating of the first anti-reflective material and a coating of the second anti-reflective material).  It 
	Claim 15 is objected to because it recites "the first MPO optical connector includes the first anti-reflective material coating the ends of the first set of optical fibers and the second fiber optical connector includes a second anti-reflective material coating the ends of the second set of optical fibers", but this is redundant in light of parent claim 10 which already recites these coatings.
	Claim 16 is objected to because it recites "medial" instead of "media".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because there is insufficient antecedent basis for "the anti-reflective material coating" as recited in line 13, since no such coating was mentioned earlier in claim 1.  For the purpose of comparison with prior art in this action, it will be assumed that "the" is replaced with "an" in the above-quoted phrase.  Claims 2-9 are technically rejected by dependence from claim 1.
Claim 7 is further indefinite because it is not clear how a material ("anti-reflective material") could "correspond to" a number ("refractive index of gap media").  It appears 
Claim 10 is indefinite because there is insufficient antecedent basis for "the first and second optical fibers" as recited in lines 12-13.  For the purpose of comparison with prior art in this action, it will be assumed that the above-quoted phrase is replaced with "optical fibers of the first set and optical fibers of the second set".  Claims 11-17 are technically rejected by dependence from claim 10.
Claim 15 is further indefinite because it is not clear how a material could "correspond to" a number.  It appears that "a refractive index" should be inserted before "the first and second anti-reflective materials" in line 4 of claim 15.  Claims 16-17 are further rejected by dependence from claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0141165 A1.
Claim 1:  '165 discloses a multi-fiber push on (MPO) optical connector 20 comprising (see mainly figs. 1-2, 10, and 12a): 
a housing 21; 
22 in fig. 2, or 001 in subsequent detailed examples) supported by the housing, the ferrule body being configured to form an optical connection with a second MPO optical connector 30, the ferrule body including a connection end having a distal end face arranged to face the second MPO optical connector when the ferrule body forms the optical connection with the second MPO optical connector, the connection end of the ferrule body defining a recess extending proximally into the ferrule body from the distal end face (see [0062] and fig. 10); 
a plurality of optical fibers (numbered 24 in fig. 2, or 200 in subsequent detailed examples) received in the ferrule body, distal ends of the optical fibers being disposed adjacent to a proximal end of the recess such that the distal ends of the optical fibers are spaced apart from the second MPO optical connector when the ferrule body forms an optical connection with the second MPO optical connector (see "gap" in fig. 12a); and wherein 
[[the]] an anti-reflective material coating 301 is deposited on a distal end of the optical fibers (particularly, on end surfaces 205) to reduce optical losses (see [0054]-[0055] for more details of the anti-reflective material coating).
Claim 2:  The connection end of the ferrule body has a central region and opposite [[end]] side regions (on upper and lower sides as oriented in fig. 10), the central region being defined by the recess.  
Claim 3:  The side regions protrude distally of the central region and define the distal end face, the side regions being positioned to engage an end face of the second MPO optical connector to space the end face of the second MPO optical connector from 
Claim 5:  The ferrule body further comprises mechanical transfer pins 23 projecting distally from the side regions (fig. 2, [0052]).
Claim 6:  The recess has a depth extending from the distal end face to the proximal end of the recess, the depth being configured to reduce the effect of at least one of insertion loss or reflection.  In particular, the depth is equal to the sum of the gap distance plus the anti-reflection film 301 thickness as shown in fig. 12a.  The gap is preferably no greater than 5 µm ([0068]) and the thickness of the anti-reflection film 301 is below 1 µm ([0055]; 800 nm is 0.8 µm).  Thus the depth is less than 6 µm, and the instant specification (especially at [0031]) discloses that a depth of less than 20 µm is satisfactory to limit insertion loss or reflection.
Claim 7 (to the extent understood):  A refractive index of the anti-reflective material 310 is configured to correspond to a refractive index of gap media disposed between the distal end of the optical fibers and the second MPO optical connector.  No particular relationship for "correspond" is recited in claim 7.  The materials for 310 listed in [0055] involve SiO2 which has a refractive index of approximately 1.46.  The gap media is air ([0056]), which has a refractive index of slightly above 1.0.
Claim 8:  The MPO optical connector further comprises the gap media, wherein the gap media is one of air, gel or water (air as disclosed in [0056]).
Claim 10:  '165 discloses a multi-fiber push on (MPO) optical connector assembly comprising: 
20 having a first ferrule body 22 with a first end face and two pins extending from the first end face, the first MPO optical connector including a first set of optical fibers 24 received in the first ferrule body; 
a second MPO optical connector 30 (note [0052]) having a second ferrule body with a second end face and two guide channels configured to accept the two pins when the first and second MPO optical connectors are coupled together, the second MPO optical connector including a second set of optical fibers received in the second ferrule body; 
wherein at least one of the first ferrule body or the second ferrule body defines a recess extending inward from the corresponding first or second end face such that facing end portions of the first and second sets of optical fibers are spaced apart from one another when the first and second MPO optical connectors are coupled together to form an optical connection between optical fibers of the first set and optical fibers of the second set (see figs. 10 and 12a); and further wherein 12Si 1200US01 
a first anti-reflective material coating 301 is deposited on a distal end of the optical fibers of the first set to reduce optical losses and a second anti-reflective material coating is deposited on a distal end of the optical fibers of the second set (shown in fig. 12a).
Claim 14:  The recess has a depth selected to reduce the effect of at least one of insertion loss or reflection (see above with regard to claim 6).
Claim 15 (to the extent understood): The refractive index of the first and second anti-reflective materials is configured to correspond to a refractive index of gap media 
Claim 16: The MPO optical connector further comprises the gap media, wherein the gap media is one of air, gel or water (air as noted above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11-13	are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0141165 A1 (applied above).
Claim 4:  '165 happens to provide guide pins 23 in ferrule 22 / 001, and thus technically does not disclose that the body further comprises channel openings at the side regions of the ferrule body and extending proximally into the ferrule body.  Instead, '165 provides the channel openings (which receive the guide pins) in a mating connector 30 which is otherwise structured similarly to connector 20 (see [0052]).  It has been held that choosing from a finite number of identified predictable solutions is obvious (MPEP 2143(I)(E)).  A skilled person would have recognized that there are only two places to put the channel openings, i.e. in the ferrule of connector 20 or in the ferrule of connector 30.  Furthermore a skilled person would have reasonably expected 20, and put the guide pins in the ferrule of connector 30.
Claim 11:  In the fig. 12a example, one ferrule body has a recess extending inward from its end face and the other ferrule body does not.  Thus '165 does not specifically disclose that each of the first ferrule body and the second ferrule body has such a recess as claimed.  However '165 does contemplate that both connectors could have the same style of ferrule body as shown in fig. 12b albeit with no recesses in that example.  A skilled person could have used a pair of connectors from the fig. 10 embodiment with predictable results, recognizing that as long as the recesses are not overly large there would not be excessive loss (note [0068]).  Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of claim 11 to do so.  A motivation would have been the expectation of simplifying the manufacturing and connection processes by requiring only one connector configuration as opposed to the two different connector configurations of the fig. 12a example.
Claim 12:  The ends of the first set of optical fibers are disposed in the first recess spaced from the first end face and the ends of the second set of optical fibers are disposed in the second recess spaced from the second end face (note fig. 10).  
Claim 13:  The first recess is disposed between the two pins of the first MPO optical connector and the second recess is disposed between the two guide channels of 

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874